DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-20, in the reply filed on 6/2/22 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-14 are directed to “a laundry appliance assembly.”  However, the claims do not recite structural elements limiting the scope of the claims to encompass a laundry appliance assembly or otherwise recite structural elements that define a laundry appliance or functional limitations that limit the scope of the assembly to be a laundry appliance assembly.  While the claims recite a cabinet, a cabinet per se encompasses objects that are not laundry appliances (e.g. a storage cabinet, a dishwasher cabinet, etc.).  The claims are indefinite because the claimed subject matter is not representative of the stated apparatus (i.e. the claimed subject matter is not a laundry appliance assembly).
Claims 15-20 are rejected on the same grounds as discussed above.  The claims are indefinite because the claimed subject matter is not representative of the stated apparatus (i.e. the claimed subject matter is not an appliance assembly).
Claim 11 recites “a laundry cycle start,” and claim 19 recites “a laundry cycle start, a laundry cycle end, and a laundry chemistry addition.”  However, the claims are directed to an appliance assembly that is not limited to having a structure or function limited to laundry.  As claimed, the cycle start, cycle end, and chemistry addition are not related to the claimed appliance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15- 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102013109541A1 by Enslin et al.
As to claim 15, Enslin discloses a storage unit 4 (fig. 3); a cabinet for an appliance 3 that is operable between first (I), second (II), and third (III) positions (figs. 1-3), and wherein the cabinet is within the storage unit in each of the positions; and a lift system 2 (fig. 2) coupled to the appliance cabinet and storage unit.
As to claim 16, Enslin discloses that the first position is a docked position and that the second and third positions are based on a height-related characteristic of a user (figs. 2 and 3, the depicted heights would be based on a height-related characteristic of a user, e.g. and average or expected height of a user, or a height within the range of typical human and users’ heights), in order to function as intended as a user-controlled and operated appliance).
As to claim 17, Enslin discloses s a user interface (switch 5, fig. 1) to control its lift mechanism to move the cabinet between its various positions.
As to claim 19, Enslin teaches a lift system that is capable of moving between positions in response to a cycle start, end, or chemistry addition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2005073614A1 by Martinsson et al. in view of DE102013109541A1 by Enslin et al.
As to claim 9, Martinsson teaches a laundry appliance assembly comprising a cabinet operable between a docked position (fig. 1a) and a use position (fig. 1b); and a lift system (fig. 4) coupled to the cabinet to move the cabinet between the docked and use positions.
Martinsson does not teach that the cabinet is coupled to a storage unit such that the cabinet is within an interior cavity of the storage unit when in the docked position.  Additionally, since Martinsson does not teach a storage unit, it also does not teach a decorative member coupled to an upper surface of the cabinet that conceals the cabinet when in the docked position.  However, one of ordinary skill in the art would have recognized as obvious to modify the assembly taught by Martinsson to have the claimed storage unit.
Enslin teaches a storage unit 4 for an appliance 3 (fig. 3) configured such that the cabinet of the appliance 3 is within an interior cavity of the storage unit 4 when in a docked position (fig. 1).  Enslin also teaches a decorative member 33 (fig. 1) coupled to an upper surface of the appliance that conceals the appliance when in the docked position.  Enslin teaches that coupling the appliance to the storage unit allows for a more appealing appearance (para. 4) and the use of a worktop when in the docked position (para. 28).
One of ordinary skill in the art would have recognized as obvious to modify the laundry appliance assembly taught by Martinsson to have the claimed storage unit in order to realize the advantages taught by Enslin, namely to provide a more attractive appearance of the appliance, particularly in the docked position, and to provide a usable worktop flush with an adjacent worktop.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 13, Martinsson teaches that the lift system includes motors 28, 29 and a scissor lift assembly (fig. 4).
As to claim 14, Martinsson teaches an accordion cover 34 (fig. 3b) disposed over the lift system.
As to claim 15, Martinsson teaches an appliance assembly comprising a cabinet operable between first, second, and third positions (figs. 1a and 1b; other positions are possible, p. 3, ll. 18-21); and a lift system (fig. 4) coupled to the cabinet to move the cabinet between the positions.
Martinsson does not teach that the cabinet is coupled to a storage unit such that the cabinet is at least partially within an interior cavity of the storage unit when in the positions.  Additionally, since Martinsson does not teach a storage unit, it also does not teach that the lift system is coupled to the storage unit.  However, one of ordinary skill in the art would have recognized as obvious to modify the assembly taught by Martinsson to have the claimed storage unit.
Enslin teaches a storage unit 4 for an appliance 3 (fig. 3) configured such that the cabinet of the appliance 3 is within an interior cavity of the storage unit 4 when in first (I), second (II), and third (III) positions (figs. 1-3).  Enslin also teaches a lifting mechanism 2 (fig. 2) coupled to the appliance cabinet and storage unit.  Enslin teaches that coupling the appliance to the storage unit allows for a more appealing appearance (para. 4) and the use of a worktop when in the docked position (para. 28).
One of ordinary skill in the art would have recognized as obvious to modify the appliance assembly taught by Martinsson to have the claimed storage unit in order to realize the advantages taught by Enslin, namely to provide a more attractive appearance of the appliance and to provide a usable worktop flush with an adjacent worktop.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 16, one of ordinary skill in the art would have recognized as obvious that the positions would be based on a height-related characteristic of a user (Martinsson, p. 1, ll. 17-22).
As to claim 17, while Martinsson does not explicitly teach a user interface and a controller to operate the cabinet between the positions in response to user input, one of ordinary skill in the art would have recognized as obvious that a user interface and controller to operate the cabinet would have been inherent and necessary components in order to operate the lift mechanism to a user’s desired heights.  Additionally, Enslin explicitly teaches a user interface (switch 5, fig. 1) to control its lift mechanism to move the cabinet between its various positions.
As to claim 19, Martinsson teaches that the cabinet moves between positions in response to working processes (p. 4, ll. 4-9), and Enslin teaches that its cabinet moves between positions in response to a working or maintenance process of the appliance (para. 47).  Furthermore, the lift system of Martinsson is capable of moving between various positions in response to a cycle start, a cycle end, and a chemistry addition under control of its inherent controller.
As to claim 20, Martinsson teaches lift assemblies (fig. 4) that are coupled to sides of the cabinet.

Claims 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2005073614A1 by Martinsson et al. in view of DE102013109541A1 by Enslin et al. as applied to claims 9 and 17 above, and further in view of KR100698144B1 by Heo et al.
As to claim 10, Martinsson does not teach a sensor and a controller to determine a height-related characteristic of a user and automatically adjust the lift system in response to the characteristic.  However, one of ordinary skill in the art would have recognized as obvious to modify the assembly taught by Martinsson to have the sensor and controller configuration in view of Heo.  Heo teaches a laundry appliance assembly having a sensor to adjust a lift system of the appliance in response to a height-related characteristic of a user (paras. 34-38).  Heo teaches that changing the height of the appliance according to a particular user of the appliance improves the user’s convenience (para. 58).  One of ordinary skill in the art would have been motivated to modify the assembly taught by Martinsson to have a sensor and configuration to adjust a height based on a user’s height characteristic in order to improve the convenience of the user, as taught by Heo.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 11, Martinsson teaches that the cabinet is moved to the docked position prior to a cycle start (p. 4, ll. 4-9).
As to claim 12, Martinsson teaches a door 14 coupled to the cabinet.  One of ordinary skill in the art would have recognized as obvious to adjust the cabinet to the docked position when the door is in a closed position.  Martinsson teaches that the use position of the cabinet is for loading and unloading and the docked position during a working process (p. 4, ll. 4-9).  One of ordinary skill in the art would have understood that the door to a laundry machine is opened during loading and closed during a cycle process, and would have therefore recognized as obvious to move the cabinet to the docked position when the door is closed.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 18, Heo teaches a profile database of users and that the input is a selection of a user profile having a height-related characteristic of a third (e.g. raised for loading) position (para. 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711